Citation Nr: 0633599	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  95-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1994, for the grant of an award of special monthly 
compensation (SMC) for loss of use of a creative organ, to 
include on the basis of whether a February 1981 rating 
decision denying service connection for loss of use of a 
creative organ contained clear and unmistakable error (CUE). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to July 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In a November 1999 decision, the Board found that a February 
1981 decision which denied service connection for loss of use 
of a creative organ did not contain CUE and that the criteria 
for an earlier effective date for both service connection for 
impotence and SMC based upon loss of use of a creative organ 
had not been met.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2001, the Court granted a joint motion for remand 
filed by the veteran's representative and by the Secretary of 
Veterans Affairs (Secretary), vacated the Board's November 
1999 decision, and remanded the case to the Board.

In a March 2002 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than 
September 21, 1994, for the grant of service connection for 
impotence and an award of SMC for loss of use of a creative 
organ, to include on the basis of whether a February 1981 
rating decision contained CUE.  The veteran also appealed 
this decision, and, in a March 2005 memorandum decision, the 
Court vacated the portions of the March 2002 Board decision 
denying an effective date prior to September 21, 1994, for 
the award of SMC for the loss of a creative organ and 
determining that CUE did not exist in the February 1981 
rating decision.  

The Board notes that the March 2005 Court decision observed 
that the veteran advanced no arguments to support an appeal 
of the Board's denial of an earlier effective date for his 
service-connected impotence and, as such, the Court concluded 
that the veteran had abandoned that issue on appeal.  See 
Ford v. Gober, 10 Vet. App. 531, 535-36 (1997); Degmetich v. 
Brown, 8 Vet. App. 208, 209 (1995), aff'd, 104 F. 3d 1328 
(Fed. Cir. 1997).  Therefore, such issue is no longer before 
the Board for consideration.

Thereafter, in October 2005, the Board remanded the issue of 
entitlement to an effective date earlier than September 21, 
1994, for the grant of an award of SMC for loss of use of a 
creative organ, to include on the basis of whether a February 
1981 rating decision denying service connection for loss of 
use of a creative organ contained CUE, and the case now 
returns to the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed decision dated in February 1981, the RO 
denied service connection for loss of use of a creative 
organ.

3.  The February 1981 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

4.  Following the final disallowance in February 1981, an 
application to reopen the veteran's claim of entitlement to 
service connection for loss of use of a creative organ and an 
original claim for SMC for loss of use of a creative organ 
was first received on September 21, 1994.


CONCLUSIONS OF LAW

1.  The February 1981 RO rating decision that denied service 
connection for loss of use of a creative organ is final.  38 
U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(b) and (c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006)].  

2.  The February 1981 RO rating decision that denied service 
connection for loss of use of a creative organ was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2006).

3.  The requirements for an effective date prior to September 
21, 1994, for the grant of an award of SMC for loss of use of 
a creative organ have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

With regard to the CUE aspect of the veteran's claim, the 
Board notes that the Court has held that, insofar as CUE 
claims are not conventional appeals, and are fundamentally 
different from any other kind of action in the VA 
adjudicative process, the duties contained in the VCAA are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence CUE are based on the facts of record at 
the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  

Pertinent to the claim of entitlement to an earlier effective 
date for SMC, the Board observes that the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran filed 
his application to reopen a claim of entitlement to service 
connection for loss of use of a creative organ and an 
original claim for SMC for loss of use of a creative organ in 
September 1994 and the initial decision granting service 
connection for impotence and SMC, effective September 21, 
1994, was dated in February 1995 and issued in March 1995.  
Thereafter, the veteran appealed with respect to the 
propriety of the assigned effective date for the grant of 
SMC.  The Board notes that effective date claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  However, the veteran 
was not notified of the VCAA prior to the issuance of the 
February 1995 rating decision as it pre-dated the enactment 
of the VCAA.  The Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
The Court set out that the claimant need only be provided 
VCAA notice and an appropriate amount of time to respond, 
followed by proper subsequent VA process.  See id. at 120-
123; see also 38 C.F.R. § 20.1102 (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In this case, VCAA notice was provided in 
October 2005 and the veteran's effective date claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in March 2006, such that he had the 
opportunity to respond to the RO's remedial VCAA notice prior 
to the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the October 2005 
letter advised him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Moreover, such letter informed him of 
the evidence necessary to establish an effective date, in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that Dingess/Hartman also 
requires VA to notify the veteran of the evidence necessary 
to establish a disability rating for the disability on 
appeal; however, the Board finds that such is not necessary 
in the instant case as the veteran is receiving SMC.  
Pertinent to the fourth element, the October 2005 letter 
advised the veteran that, if he had any evidence in his 
possession that pertained to his claim, to send it to VA.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.
  
All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board notes that 
relevant medical evidence was reviewed by both the RO and the 
Board in connection with adjudication of the veteran's claim.  
However, pertinent to his effective date claim, as the 
veteran has been assigned the earliest possible effective 
date under VA regulations, namely the date of receipt of his 
claim for SMC, and his arguments on appeal are limited to his 
interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that 
would help substantiate the veteran's claim.  VA's General 
Counsel has held that in cases where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
of, or assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
In a March 2006 statement the veteran indicated he had no 
other information or evidence to submit.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claim.

II.  Relevant Background

Soon after the veteran's separation from service in July 
1965, he filed a claim for disability compensation.  Although 
his August 1965 claim for benefits included a claim for 
service connection for traverse myelitis, as well as for 
other disabilities, it did not include a claim for impotence 
or loss of use of a creative organ.  The record shows that 
the veteran was placed on the temporary disability retired 
list (TDRL), following Medical Evaluation Board (MEB) and 
Physical Evaluation Board (PEB) proceedings, with a diagnosis 
of myelitis transverse with bilateral paralysis of sciatic 
nerve and bilateral paralysis of femoral nerve.  A September 
1965 rating decision granted service connection for severe 
transverse myelitis with neurogenic bladder and assigned a 
total temporary rating for convalescence from the date of 
separation from service, namely July 21, 1965.  

On January 29, 1981, the veteran filed a claim for service 
connection for "loss of use of a healthy sex life."  The 
veteran asserted that his erectile dysfunction was due to his 
myelitis and indicated that he had discussed the problem with 
a physician at an August 1968 Army hospital examination, who 
had made some suggestions to increase his enjoyment.  The 
veteran added that he was fertile and that he had five 
children, but asserted that he was impotent.

In February 1981, the RO denied the veteran's claim, 
determining that the loss of use of a creative organ was 
"not shown either medically or factually" and noting that 
the veteran had five children born since 1969, including a 
child born in December 1978.  The veteran's sixth child was 
born two days after the RO's letter notifying him of the 
decision.

At a July 1993 VA examination, the veteran again complained 
of problems with sexual intimacy and loss of feeling in his 
penis with some impairment of function.  On that examination 
report, the examiner noted that the veteran had a significant 
right testicular atrophy and diagnosed sexual dysfunction due 
to service-connected transverse myelitis.  

A September 1993 rating decision awarded the veteran a rating 
of total disability based on individual unemployability 
resulting from his service-connected disabilities (TDIU 
rating).  The effective date of the TDIU rating was June 15, 
1993, which the RO indicated was the date identified by the 
veteran in a July 6, 1993, statement as the date on which he 
discontinued employment. 

On September 21, 1994, the veteran filed a claim for 
entitlement to service connection for "sexual problems."  
In December 1994, a VA examiner diagnosed the veteran with 
organic impotence as secondary to transverse myelitis.  The 
veteran's right testes measured 1 centimeter by 0.5 
centimeter and the left testes measured 1.5 centimeters by 1 
centimeter.

By a February 1995 rating decision, issued in March 1995, the 
RO granted service connection for impotence, awarded SMC 
based upon loss of use of a creative organ, and assigned an 
effective date of September 21, 1994, the date of the 
reopened/original claim.

In June 1995, the veteran filed a notice of disagreement 
challenging the effective date of his SMC award.  In July 
1995, he submitted additional supporting evidence, to include 
an August 1968 hospitalization record from Valley Forge 
General Hospital that reflected his complaint of "difficulty 
in achieving and maintaining an erection and the inability to 
have an ejaculation while having intercourse."  Such record 
contained a diagnosis of "[t]ransverse myelitis, etiology 
undetermined, with resultant paraparesis, neurogenic 
bladder[,] and fecal incontinence and impotence," as well as 
a recommendation that the veteran be removed from TDRL status 
and permanently retired from the military.

III.  Analysis

The veteran contends that, even though he informed the RO 
that there was a diagnosis of impotence in an August 1968 
hospitalization report, the RO did not obtain or consider 
such report.  As such, given this diagnosis, it was clear 
error of fact to deny his claim because he had fathered 
children; and that the 1981 decision should be reversed and 
he should be granted benefits from at least 1981 and, more 
appropriately, from 1968 on the basis of an informal claim.  
Alternatively, the veteran maintains that the effective date 
should go back to 1965, when he was granted service 
connection for his myelitis.  In addressing these 
contentions, the claim alleging CUE in the February 1981 
rating decision will be addressed first, followed by the 
claim for an earlier effective date.

A.	CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2006).  

In a decision dated in February 1981, the RO denied service 
connection for loss of use of a creative organ. The veteran 
was notified of the RO's February 1981 rating decision and of 
his appellate rights.  No further communication was received 
from the veteran regarding a claim of entitlement to service 
connection for impotence or SMC until September 1994.  Thus, 
the February 1981 decision became final.  38 U.S.C. § 4005(c) 
(1976) [38 U.S.C.A. § 7105(b) and (c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.202, and 20.302(a) (2006)].  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2006).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.
 
See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In its February 1981 rating decision, as noted above, the RO 
denied service connection for loss of use of a creative 
organ.  The laws and regulations relied on by the RO in such 
rating decision provided for SMC for loss or loss of use of a 
creative organ.  Such further provided that loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle: or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  See 38 
U.S.C. §  314(k) (Supp. IV 1980); 38 C.F.R. § 3.350 (1980).   

The Board notes that the March 2005 Court decision directed 
it to define both the term "impotence" and the phrase 
"loss of use of a creative organ" under the then-applicable 
statutory and regulatory provisions.  In the preceding 
paragraph, the Board laid out the definition of "loss of use 
of a creative organ" as contemplated by the regulations in 
effect at the time of the February 1981 rating decision.  
Pertinent to the definition of "impotence," the Board notes 
that Dorland's Illustrated Medical Dictionary, 26th edition 
(1981), page 655, defines such term as 'lack of power, 
chiefly of copulative power in the male due to failure to 
initiate an erection or to maintain an erection until 
ejaculation.'  

In February 1981, service connection was in effect for a 
number of disabilities secondary to transverse myelitis and 
the veteran claimed that he was also impotent.  In denying 
the veteran's claim, the RO determined that loss of use of a 
creative organ was "not shown either medically or 
factually."  The RO observed that the veteran had five 
children born since 1969, including a child born in December 
1978.  

Of record at the time of the RO's February 1981 decision were 
private medical reports,  May 1965 records from Walter Reed 
Hospital, August 1965 and October 1965 examinations conducted 
at the Cleveland VA Hospital, a 1975 private hospital report, 
and January 1966, March 1967, March 1971, and April 1977 VA 
examination reports.

Private medical reports contained in the claims file at the 
time of the February 1981 rating decision do not reflect the 
veteran's sexual complaints or any physical findings 
pertinent to sexual dysfunction.

May 1965 records from Walter Reed Hospital reflect a 
diagnosis of transverse myelitis with paralyzed bladder.  
Upon examination of the veteran's rectal area and genitalia, 
it was noted that the veteran had weakness of the sphincter 
and a Foley catheter was draining blood and urine.  No other 
findings pertinent to the veteran's genitalia were made and 
no sexual complaints were noted.

An August 1965 examination conducted at the Cleveland VA 
Hospital is negative for complaints regarding sexual 
difficulty.  Upon examination, the veteran's genitalia were 
normal with indwelling Foley catheter, uncircumcised.  No 
findings relevant to sexual dysfunction were noted.

An October 1965 examination from the Cleveland VA Hospital, 
as well as January 1966 and March 1967 VA examination 
reports, reflect no complaints referable to sexual difficulty 
and physical examinations did not note any clinical findings 
pertinent to sexual dysfunction.   

A March 1971 VA examination report shows complaints of 
trouble with having marital relations physically.  The 
special neuropsychiatric examination, conducted at such time, 
reflects that the veteran's subjective symptoms were 
primarily those in the perineal area with continuation of 
bladder, rectal weakness, and associated sexual difficulties.  
The examiner diagnosed residuals of transverse myelitis 
manifested by bladder, bowel, and sexual difficulty with 
residual weakness in the legs.  It was also noted that the 
veteran's primary concern at the present time was relative to 
a sexual problem, which was certainly a part of the overall 
perineal area dysfunction.  A special urological examination 
also conducted in March 1971 shows that the veteran sired two 
children since the removal of his catheter and was able to 
have intercourse on a regular basis.  The diagnosis was 
neurogenic dysfunction of the urinary bladder, mild, 
secondary to transverse myelitis. 

A 1975 private hospital report noted that the veteran's 
genitourinary system was normal and that he had four children 
and had a history of treatment for transverse myelitis in 
1965 without any apparent sequelae or neurological problems 
since that time.  

The April 1977 VA examination report reflects, as relevant, 
complaints that the veteran's erections lack firmness and he 
could only reach orgasm by being rubbed between the scrotum 
and rectum.  No physical findings or diagnoses pertinent to 
the veteran's sexual complaints were noted.  

In asserting that the RO's February 1981 decision was 
erroneous, the veteran's representative has advanced a number 
of arguments.  The representative contends that the RO 
erroneously equated sterility with impotence, that the RO 
ignored the atrophy of the veteran's right testicle, and that 
the RO failed in its duty to assist the veteran develop his 
claim.  

Following a complete review of the record and the extant 
regulations, the Board finds that the February 1981 rating 
decision was not clearly and unmistakably erroneous.  With 
regard to the veteran's contention that the 1968 Valley Forge 
General Hospital examination report, which contained a 
diagnosis of impotence, should have been obtained and 
considered, the Board agrees.  However, this constitutes only 
a failure in the duty to assist because the April 1968 record 
is not a service medical record.  The August 1968 record is 
simply a non-VA post service treatment record reflecting 
medical care that was provided by the service department.

At the time this error was made, however, VA's error of 
failing to obtain and consider the 1968 VA Army hospital 
examination report would not have manifestly changed the 
outcome of the decision.  That is, based on the evidence of 
record in February 1981, it is not undebatable that, had the 
1968 report been considered, service connection for loss of 
use of a creative organ would have been granted. 

At the time of the February 1981 decision, medical evidence 
did not document an atrophy of either testicle, which, as 
defined by the regulations then in effect, would constitute 
loss of use of a creative organ.  See 38 U.S.C. §  314(k) 
(Supp. IV 1980); 38 C.F.R. § 3.350 (1980).  Moreover, the 
August 1965 VA examination had revealed the veteran's 
genitalia to be normal and later examinations of record at 
the time of the 1981 decision had not revealed contrary 
evidence in this respect.  Specifically, as set forth 
previously, January 1966 and March 1967 VA examination 
reports show no complaints of, or any clinical findings with 
regard to, sexual dysfunction.  The August 1968 Army hospital 
examination, which was not of record, but had it been 
considered, showed that the veteran reported difficulty in 
achieving and maintaining an erection and the inability to 
have an ejaculation while having intercourse; however, 
examination of the genitalia was within normal limits.  The 
examiner diagnosed him with transverse myelitis, etiology 
undetermined, with resultant paraparesis, neurogenic bladder, 
and fecal incontinence and impotence.  While at the March 
1971 VA examination, the veteran complained of inability to 
obtain a firm erection and a VA neuropsychiatrist diagnosed 
residuals of transverse myelitis manifested by symptoms that 
included sexual difficulty, a special urological examination 
conducted at the same time reflects that the veteran was able 
to engage in sexual intercourse on a regular basis and had 
sired two children since the removal of his catheter.  
Moreover, a 1975 private hospital report noted that the 
veteran's genitourinary system was normal and that he had 
four children and had a history of treatment for transverse 
myelitis in 1965 without any apparent sequelae or 
neurological problems since that time.  At an April 1977 VA 
examination, the veteran reported trouble with impotence, 
explaining that his erections lacked firmness and that he 
could only reach orgasm by being rubbed between the scrotum 
and rectum; however, no physical findings or diagnoses 
pertinent to the veteran's sexual complaints were noted.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  See Fugo, supra.   
In February 1981,  the RO considered all of the 
aforementioned evidence, with the exception of the August 
1968 hospitalization report, when it evaluated the veteran's 
claim of entitlement to service connection for the loss of 
use of a creative organ.  The RO then weighed such evidence 
to arrive at the conclusion that the veteran was not entitled 
to such benefit.  The conclusion reached by the RO in the 
February 1981 rating decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.  The Board notes that, 
while there was evidence of subjective sexual complaints, as 
well as a diagnosis of sexual difficulty, it appears that the 
RO weighed the evidence of record and found that the 
preponderance of the evidence of record demonstrated that the 
veteran had not lost the use of a creative organ.  Moreover, 
even considering the August 1968 diagnosis of impotence, the 
RO could have weighed the evidence in a similar manner and 
still determined that the veteran was not entitled to service 
connection for loss of the use of a creative organ.  
Specifically, there was medical evidence dated after August 
1968, as set forth above, which supports the conclusion 
arrived at by the RO in its February 1981 decision.  

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in February 1981, the Board 
emphasizes that such disagreement with how the facts were 
weighed is insufficient to constitute CUE.  See Russell, 
Fugo, supra.  The Board emphasizes that the veteran's remedy 
at that time was to appeal the February 1981 decision to the 
Board.  He did not do so and the Board may not now reweigh 
the facts as considered in February 1981.

Moreover, insofar as the veteran and his representative have 
argued that VA violated its duty to assist in not obtaining 
the August 1968 hospitalization report and in failing to 
provide the veteran with a VA examination, the Board notes 
that the Court has also held that the failure to fulfill the 
duty to assist does not constitute CUE.  See Crippen, 
Caffrey, supra.

For the foregoing reasons, the Board finds that the February 
1981 rating decision was reasonably supported by the evidence 
of record and correctly applied the substance of the criteria 
governing the award of service connection for loss of use of 
a creative organ such that the decision made was not clearly 
and unmistakably erroneous and revision is not warranted.  

B.	Earlier Effective Date 

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2006); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).  The date of 
VA outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
or examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1).  The date 
of receipt of evidence from a private physician or a lay 
person will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits. 38 C.F.R. § 3.157(b)(2).

Where a claim for service connection is reopened based upon 
submission of new and material evidence after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  Similarly, the effective 
date for an award of SMC is the same as that for a rating 
increase, or the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).

As indicated previously, the February 1981 decision that 
denied service connection for loss of use of a creative organ 
is final. Following such decision, it was not until September 
21, 1994, that the veteran filed an application to reopen the 
claim and an original claim for SMC for loss of the use of a 
creative organ.  By rating action of February 1995, issued in 
March 1995, the RO granted service connection for impotence, 
awarded SMC based upon loss of use of a creative organ, and 
assigned an effective date of September 21, 1994, the date of 
the reopened/original claim.  In June 1995, the veteran 
entered a notice of disagreement with regard to the effective 
date assigned for service connection for impotence and for an 
award of SMC for loss of use of a creative organ, claiming 
that the effective date should go back to 1965 when he was 
awarded service connection for myelitis.

Therefore, the Board has reviewed the record to determine 
whether an informal claim was filed after February 20, 1981, 
and before September 21, 1994.  In this regard, per the 
Court's March 2005 instruction, the Board has considered the 
veteran's argument that his July 1993 Application for 
Increased Compensation Based on Unemployability (TDIU claim) 
was a claim for SMC as he was presumed to be seeking the 
highest possible rating and an SMC rating provides for 
additional compensation above the TDIU level.  However, the 
Board finds this argument to be without merit.  Specifically, 
the Board notes that, at the time the veteran submitted his 
July 1993 TDIU claim, service connection was not yet in 
effect for impotence.  Therefore, it is not possible for the 
veteran to file a claim seeking SMC for a disability for 
which he was not service-connected.  Moreover, such claim 
cannot be construed as a claim for service connection for the 
underlying disability of impotence as the veteran fails to 
articulate such a claim.  Specifically, on the July 1993 
claim form, he indicated only that his service-connected 
disability of catheterization daily for bladder control 
rendered him unemployable.  There is no mention of sexual 
difficulties, to include impotence, or the loss of use of a 
creative organ.  Therefore, the veteran's July 1993 claim for 
a TDIU rating cannot be construed as a claim to reopen his 
previously disallowed claim for service connection for loss 
of use of a creative organ or as an original claim for SMC 
because it does not request a determination of entitlement or 
evidence a belief in entitlement to this benefit.  

Additionally, also per the Court's March 2005 instruction, 
the Board has considered whether a July 1993 VA examination 
report in which the veteran complained of an inability to 
maintain an erection or to achieve satisfaction during the 
normal course of intimacy and in which the examiner diagnosed 
sexual dysfunction due primarily to the veteran's service-
connected transverse myelitis constitutes an informal claim 
under 38 C.F.R. § 3.157.  However, for the following reasons, 
the Board finds that such examination report is not an 
informal claim to reopen the veteran's claim for service 
connection for the loss of use of a creative organ or an 
original claim for an award of SMC.

As indicated previously, an examination report may only be 
considered an informal claim in two instances, (1) when a 
formal claim for pension or compensation has been allowed and 
(2) when a formal claim for compensation was disallowed for 
the reason that the service-connected disability was not 
compensable in degree.  38 C.F.R. § 3.157(b).  As service 
connection for the loss of use of a creative organ or 
impotence was not in effect at the time of the July 1993 VA 
examination, such report cannot be construed as an informal 
claim for increased benefits, to include SMC.  Additionally, 
as the prior denial in February 1981 was on a basis other 
than the fact that the veteran's claimed disability was not 
compensable in degree, the July 1993 VA examination report 
may not be construed as an informal claim to reopen his claim 
of entitlement to service connection for the loss of use of a 
creative organ.  With regard to the latter finding, the Board 
specifically notes that the February 1981 denied entitlement 
to service connection on the basis that the loss of use of a 
creative organ was not shown either medically or factually.  
Such claim was not denied on the basis of the degree of 
disability.  See Hensley v. West, 17 Vet. App. 77 (Table) 
(1999) (finding that, because the appellant was not awarded 
service connection for his psychiatric condition until a 
November 1981 Board decision, VA's receipt of a medical 
opinion in April 1981 could not have constituted an informal 
claim based on § 3.157), citing Norris (Robert) v. West, 12 
Vet.App. 413, 421 (1999); Crawford v. Brown, 5 Vet.App. 33, 
35 (1993); Wood v. Derwinski, 1 Vet.App. 367, 369 (1991); see 
also Brannon v. West, 12 Vet.App. 32, 35 (1998) (mere 
presence of medical evidence does not constitute informal 
claim under § 3.157(b)).

Therefore, as the July 1993 VA examination report is not an 
informal claim, the requirements under 38 C.F.R. § 3.155 are 
not triggered.

Also, the Board notes that, under 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2), which provides that a retroactive evaluation of 
disability resulting from a disease later service connected 
on the basis of new and material evidence from the service 
department may be awarded.  In this case, however, such 
provisions are inapplicable as the August 1968 
hospitalization report from Valley Forge General Hospital is 
not a service medical record.  The Board notes that the July 
2001 Joint Motion to Remand characterized such report as a 
service department record pursuant to 38 C.F.R. § 3.156(c) as 
it involved an examination while the veteran was still on 
TDRL and was given by a Captain in the Medical Corps.  The 
March 2005 Court decision also notes that this record had 
been characterized as a new record obtained from the service 
department but does not so characterize it itself.  The Board 
is in disagreement with such characterization.  Specifically, 
the veteran was placed on TDRL, which means he was removed 
from active duty, in 1965 and, while he was still eligible to 
receive care at military hospitals, such as Valley Forge, 
records from such institutions are not considered service 
department records for the purpose of 38 C.F.R. §§ 3.156(c) 
and 3.400(q)(2).  If medical records of a service department, 
relating to a person on TDRL, are service department records 
for purposes of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), then 
medical records of a service department relating to a 
military retiree, based on longevity who is subject to recall 
to active service, would also be service department records 
under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) even though they 
are dated 10 or 20 years after active service.  The Board 
concludes that a clear and plain reading of 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2), in the context of the language 
used therein, including "(since it is considered these 
records were lost or mislaid)" and "This comprehends 
official service department records which presumably have 
been misplaced and have now been located and forwarded to" 
VA, leaves no doubt that these regulations are referring to 
records created during the veteran's active service.  
Therefore, such regulations are inapplicable in the instant 
case.

The Board also notes that the veteran submitted private 
treatment records in June 2005 reflecting complaints of 
problems with erections in March 1977 and a diagnosis of an 
atrophic right testicle in October 1992.  While the effective 
date for SMC is based on date of receipt of the new claim or 
the date entitlement arose, whichever is later, he did not 
file a claim for impotence, the underlying disability, until 
September 1994.  The Board observes that the effective date 
of an award of service connection is not based on the date 
the veteran claims the disability appeared; rather, the 
effective date is assigned based on consideration of the date 
that the application upon which service connection was 
eventually awarded was received by VA.  See LaLonde v. West, 
12 Vet. App. 377, 382-383 (1999).  Therefore, the award of 
SMC is predicated on the underlying disability of impotence 
and such claim was not received by VA until September 21, 
1994. 

Therefore, in view of the foregoing, a preponderance of the 
evidence is against an effective date for the award of SMC 
for loss of use of a creative organ prior to September 21, 
1994.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 




ORDER

An effective date earlier than September 21, 1994, for the 
grant of an award of SMC for loss of use of a creative organ, 
to include on the basis of whether a February 1981 rating 
decision denying service connection for loss of use of a 
creative organ contained CUE, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


